



AMENDMENT No.2
C&J ENERGY SERVICES, INC.
2017 MANAGEMENT INCENTIVE PLAN


THIS AMENDMENT No. 2 (this "Amendment") to the C&J Energy Services, Inc. 2017
Management Incentive Plan (as amended from time to time, the "Plan"), is
effective as of October
31, 2019 (the "Effective Date"). Capitalized terms used and not otherwise
defined herein will have the meanings assigned to them in the Plan.


RECITALS


WHEREAS, the Company entered into an Agreement and Plan of Merger (the "Merger
Agreement") on June 16, 2019 with Keane Group, Inc. ("Keane") pursuant to the
Company will be acquired by Keane (the "Transaction");




WHEREAS, the Company desires to amend the Plan and Awards (for the avoidance of
doubt, whether equity-based or cash-based) outstanding as of the date hereof
("Outstanding Awards") in connection with the Transaction;


WHEREAS, the Board approved such amendment pursuant to its authority under the
Plan to amend or modify the Plan and Awards.


NOW, THEREFORE, the Company hereby amends the Plan and Outstanding Awards
(specifically including the related Award Agreements) as follows, effective as
of the Effective Date:


1.
Following closing of the Transaction, all references to the following terms in
the Plan or the Award Agreements shall have the following meanings: the
"Company" or "C&J Energy Services, Inc." shall mean Keane Group, Inc.; the
"Board" shall mean the board of directors of Keane; and the "Committee" shall
mean the compensation committee of the board of directors of Keane.



2.
All Outstanding Awards that are assumed by Keane and converted pursuant to
Section 2.3 of the Merger Agreement shall fully vest upon a termination of the
applicable Participant's employment without Cause or for Good Reason (as such
terms are defined below) (a "Qualifying Termination") on or within twelve (12)
months following Closing (as defined in the Merger Agreement) (the "Protection
Period"). For the avoidance of doubt, to the extent an Award Agreement or
employment agreement entered into between a Participant and the Company provides
for such acceleration benefits upon a Qualifying Termination or other
Termination event, whether or not such occurs outside of the Protection Period,
such acceleration benefits will continue to apply.







3.
As used in this Amendment, the following terms shall have the meanings set forth
below:










a. "Cause" shall mean (i) "Cause", as defined in the applicable Award Agreement
or the Participant's employment agreement or (ii) in absence of any definition
of "Cause" contained therein, "Cause", as defined in the Plan.


b. "Company Group" shall mean the Company and any of its Subsidiaries or
Affiliates.


c. "Disability" shall mean (i) "Disability", as defined in the applicable Award
Agreement or employment agreement, or (ii) in absence of any definition of
"Disability" contained therein, "Disability" as defined in the Plan.


d. "Good Reason" means (i) "Good Reason", as defined in the applicable Award
Agreement or the Participant's employment agreement, or (ii) in absence of any
definition of "Good Reason" contained therein, the Participant's resignation
from the Participant's employment with the Company Group within one hundred
twenty (120) days of the initial occurrence of any one of the following events
(without the Participant's consent): (A) any material reduction in the
Participant's authority, duties or responsibilities, including the Participant's
removal from the position and title with the Company specified
in the Participant's employment agreement, in each instance other than (x) by
reason of the Participant's Disability or (y) as a result of any member of the
Company Group's actions arising from or following any allegation that: (I) the
Participant's conduct has caused (or could reasonably be expected to cause)
material damage to any member of the Company Group, or (2) the Participant has
committed an act or omission that constitutes Cause; (B) a reduction in the
Participant's then-effective base salary (other than in connection with an
immaterial reduction that applies to all similarly situated executives or that
occurs as a result of, or following an allegation that, (x) the Participant's
conduct has caused (or could reasonably be expected to cause) material damage to
any member of the Company Group or (y) the Participant committed an act or
omission that constitutes Cause.


4.
The Board and Committee previously determined to allow holders of Outstanding
Awards that are equity based ("Outstanding Equity Awards") to satisfy tax
obligations incurred as a result of the vesting of such Outstanding Equity
Awards through any of the following methods (as chosen by the applicable holder
of the Outstanding Equity Award, unless and until the Board or the Committee of
the Board takes affirmative action to provide otherwise): (x) making a cash
payment to the Company, (y) through the surrender or net withholding of a
portion of the shares that have become vested, or a portion of the shares (or
the corresponding amount of cash) to be delivered upon settlement of vested
Awards (as applicable) ("Net­ Settlement"), or (z) surrendering shares of common
stock owned by the applicable

holder prior to vesting of such Outstanding Equity Award, in each case having an
aggregate fair market value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to such Outstanding Equity
Award.


For the avoidance of doubt, this Amendment specifically confirms (a) that,
unless otherwise affirmatively elected by the holder, tax obligations incurred
as a result of the vesting or settlement of Outstanding Equity Awards will be
satisfied through Net-Settlement, and (b) the Company (and any of its
Affiliates) may withhold shares (or cash, as applicable) in connection with the
vesting or settlement of an Outstanding Equity Award, as necessary, to to enable
Participants to satisfy such tax obligations through Net-Settlement.


5.
This Amendment only amends and modifies the Plan to the extent specifically
provided herein. All terms, conditions, provisions and references of the Plan
that are not specifically modified remain in full force and effect.




